Citation Nr: 0708224	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  03-31 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee disability.

2.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from December 1961 to September 1962.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision by the RO.

In a July 2003 statement, the veteran raised contentions to 
the effect that service connection was warranted for low back 
disability and for right knee disability.  Neither of those 
claims has been certified to the Board on appeal and neither 
claim has been developed for appellate purposes.  Therefore, 
the Board has no jurisdiction over those claims and neither 
will be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2006).  However, they are referred to the 
RO for appropriate action.

The issue of entitlement to service connection for left knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in April 1969, 
the RO denied the veteran's claim of entitlement to service 
connection for instability of the left knee.

2.  Evidence associated with the record since the RO's April 
1969 decision is neither cumulative nor redundant and, by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for left knee disability.  


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of service connection for left knee disability.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his request 
to reopen a claim of entitlement to service connection for 
left knee disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

After reviewing the record, the Board finds that VA has met 
its duty with respect to that particular issue, particularly 
in light of the decision reached herein.  

II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2003).  VA bears the 
burden of proof to rebut the presumption.  Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  

If a preexisting disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  In such a case, a presumption of aggravation 
arises where there is an increase of disability during 
service unless there is a specific finding that the increase 
is due to the natural progress of the disease.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Id.  

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002);  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991). 

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for left knee disability.  Such a claim was before the RO in 
April 1969.  Relevant evidence on file at that time included 
the veteran's service medical records and the report of an 
April 1969 VA examination.  
The RO found that the veteran's left knee disability had 
existed prior to service but had not been aggravated as a 
result of any incident in service.  Therefore, service 
connection for left knee disability was denied. 

The veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate an appeal.  Accordingly, that 
decision became final under the law and regulations then in 
effect.  38 U.S.C. § 4005 (1964); 38 C.F.R. § 19.153 (1968).  
The veteran now requests that his claim of entitlement to 
service connection for left knee disability be reopened.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted 
to VA decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

In any event, if new and material evidence is presented, the 
Board may then proceed to evaluate the merits of the claim 
but only after insuring that the duty to assist the veteran 
in the development of his claim has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999).
Relevant evidence added to the record since the RO's April 
1969 decision includes the report of a July 2002 VA general 
medical examination and private records from C. A. C., M.D., 
reflecting the veteran's treatment in July 2003.  

Following the July 2002 VA examination, the diagnosis was 
degenerative joint disease of the left knee. 

In July 2003, the veteran was treated for left knee 
disability by C. A. C., M.D.  Dr. C. noted the veteran's 
medical history and suggested that the military may have some 
responsibility for his left knee disability.  

Such evidence is new in the sense that it has not previously 
been before VA.  It is also material in that it suggests the 
possibility of a nexus between the veteran's current left 
knee disability and service.  That nexus has not yet been 
established but is necessary to substantiate the claim of 
entitlement to service connection for left knee disability.  
As such, the additional evidence is neither cumulative nor 
redundant of the evidence of record in April 1969 and raises 
a reasonable possibility of substantiating the claim, and is 
sufficient to reopen the claim.  To that extent, the appeal 
is allowed.


ORDER

The request to reopen a claim of entitlement to service 
connection for left knee disability is granted.


REMAND

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the veteran's claim of entitlement to 
service connection for left knee disability.  See Elkins, 
supra.  It would be premature for the Board to take such 
action prior to the RO, as it could result in prejudice to 
the veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993); VAOPGCPREC 16-92.
At the time of the veteran's October 1961 service entrance 
examination, it was noted that he had undergone a left 
meniscectomy in 1959.  On examination, however, the knee was 
stable without evidence of atrophy.  

From March to September 1962, the veteran reported complaints 
of pain and instability in his left knee.  In April 1962, the 
veteran stated that he had injured his left knee during 
physical training.  The following month, he was found to have 
chondromalacia in his left knee and was referred for physical 
therapy.  Up to that point, the various examiners had found 
the knee to be stable.  

During physical therapy in May 1962, the veteran reportedly 
hurt his knee resulting in laxity in the medial collateral 
and anterior cruciate ligaments.  X-rays demonstrated a tiny 
bone fragment apparently free in the soft tissues just above 
the anterior portion of the tibial plateau.  Minimal 
suprapatellar synovitis was also identified.

In July 1962, x-rays of the left knee confirmed the presence 
of a small rounded body just superior to the tibia 
anteriorly.  That was felt to likely represent a joint mouse.  
The x-rays also revealed osteoarthritis dissecans. 

Thereafter, the veteran was medically discharged due to 
internal left knee derangement with torn cruciate and medial 
collateral ligaments.  On the associated Medical Board 
Report, dated in September 1962, it was noted that such 
disability had existed prior to service and had not been 
aggravated during service.

In January 1969, the RO received the veteran's initial claim 
of service connection for left knee disability.  He reported 
treatment by H. A. B., M.D., in January 1964 and by a Dr. T. 
in January 1968.

During his hearing in September 2005, the veteran testified 
that Dr. B. had passed away and that his records were gone.  
He also stated that the facility where he was treated, 
Williams Hospital, had no such records.  

Dr. T's records have not been requested for association with 
the claims folder.
In April 1969, the veteran was examined by VA to determine 
the nature and etiology of his left knee disability.  It was 
noted that in January 1968, the veteran had undergone 
surgical repair of some of the ligaments on the inner aspect 
of the left knee but that the knee continued to be unstable.  

As noted above, the veteran was reexamined by VA in July 
2002.  The diagnosis was degenerative joint disease of the 
left knee; however, the examiner did not offer an opinion as 
to the etiology of that disease. 

During treatment by S. N. S., M.D., in September 2003, the 
veteran reported that he had been treated for knee problems 
in the 1970's by a doctor in Alaska.  Records of that 
treatment in Alaska have not been requested for association 
with the claims folder.

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, the appeal is REMANDED for the following 
actions:

1.  Request that the veteran provide the 
names and addresses of all health care 
providers who treated him for left knee 
disability prior to service.  Also 
request that the veteran provide the 
dates of such treatment and the names and 
addresses of the facilities where he was 
treated.  

Then request the records of such 
treatment directly from the health care 
providers and facilities where he was 
treated.  Such records should include, 
but are not limited to, discharge 
summaries, clinical records, consultation 
reports, x-ray reports, laboratory 
studies, doctor's notes, nurse's notes, 
and prescription records.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

If the requested records are unavailable, 
notify the veteran and his representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

2.  Request that the veteran provide the 
names and addresses of all health care 
providers who have treated him for left 
knee disability since service.  Also 
request that the veteran provide the 
names and addresses of the facilities 
where he was treated and the dates of 
such treatment.  Then request the records 
of such treatment directly from the noted 
health care providers and facilities.  

Such health care providers should 
include, but are not limited to, Dr. T., 
and the doctor who treated the veteran in 
Alaska in the 1970's.  

Such records should include, but are not 
limited to, discharge summaries, clinical 
records, consultation reports, x-ray 
reports, laboratory studies, doctor's 
notes, nurse's notes, and prescription 
records.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  



If the requested records are unavailable, 
notify the veteran and his representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

3.  When the actions requested in parts 1 
and 2 have been completed, schedule the 
veteran for an orthopedic examination to 
determine the nature and etiology of any 
left knee disability(s) found to be 
present.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

As precisely as possible, the examiner 
must identify each left knee disability 
found to be present, as well as the 
elements supporting each diagnosis.  

For each left knee disability identified, 
the examiner must render an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
such disability had its onset in or as a 
result of service.  

In so doing, the examiner's 
considerations must include, but are not 
limited to, the following:

a.  Whether the veteran's current 
left knee disability(s) is related 
to the left knee disability(s) 
identified prior to service, and if 
so, whether that disability(s) 
underwent an increase in the 
underlying pathology during service.  
If so, the examiner must render an 
opinion as to whether or not that 
increase was due to the natural 
progress of the disease.

b.  Whether it is more likely than 
not, at least as likely as not, or 
less likely than not that the 
veteran's current left knee 
disability(s) is related to any 
event in service, including, but not 
limited to, the chondromalacia in 
April 1962; the left knee injury 
during physical therapy in May 1962; 
and/or the osteochondritis dessicans 
in July 1962.  

The examiner must set forth the rationale 
for all opinions.

4.  When the actions requested in part 1, 
2, and 3 have been completed, undertake 
any other indicated development, and then 
adjudicate the issue of entitlement to 
service-connection for left knee 
disability.  

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any 


additional evidence and/or argument on the matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-73 (1999). 



______________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


